UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1846



FREDA HOGUE,

                                                Plaintiff - Appellant,

          versus


SAM’S CLUB; TOM GRIMMS, President/CEO of Sam’s
Club; WALMART AND MCLANE COMPANY; DAVID GLASS,
President/CEO of Walmart and McLane Company;
DARREN WHITLOCK,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1893-AW)


Submitted:     January 17, 2002             Decided:   January 25, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freda Hogue, Appellant Pro Se. Dru E. Cessna, Ranae Bartlett, WAL-
MART STORES, INC., Bentonville, Arkansas; Jeffrey Elliot Rockman,
Eileen Carr Riley, SEROTTE, ROCKMAN & WESCOTT, P.A., Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freda Hogue appeals the district court’s order denying her

motions for judgment as a matter of law and for a new trial follow-

ing a jury verdict unfavorable to her in her employment discrim-

ination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      Hogue v. Sam’s

Club, No. CA-99-1893-AW (D. Md. May 23, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2